                           IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

LARRY COLEMAN HICKS, #1839986                     §

VS.                                               §                 CIVIL ACTION NO. 6:18cv361

CYNTHIA STEVENS KENT                              §
                                    ORDER OF DISMISSAL
       Plaintiff Larry “Dude” Coleman Hicks, an inmate confined in the Smith County Jail,

proceeding pro se, is seeking to proceed in forma pauperis in the above styled and numbered civil

rights lawsuit. The complaint was referred to the United States Magistrate Judge, the Honorable

Judge John D. Love, for findings of fact, conclusions of law and recommendations for the

disposition of the case.

       On January 3, 2019, Judge Love issued a Report, (Dkt. #15), recommending that Plaintiff’s

civil rights lawsuit be dismissed, without prejudice, for Plaintiff’s failure to obey an order of the

court. Specifically, the Report highlighted that, on October 11, 2018, this court ordered Plaintiff

to submit an application to proceed in forma pauperis—together with an in forma pauperis data

sheet or inmate account activity sheet that is certified by an authorized official. The October order

specifically warned Plaintiff that the failure to comply with the order may result in the dismissal

of his lawsuit. (Dkt. #11). A copy of Judge Love’s Report was sent to Plaintiff at his known

address; return receipt requested. However, to date, no objections have been filed. Moreover,

Plaintiff has still failed to comply with the October 2018 order.

       Because Plaintiff has failed to file objections to Judge Love’s Report, he is barred from de

novo review by the District Judge of those findings, conclusions, and recommendations and, except

upon grounds of plain error, from appellate review of the unobjected-to proposed factual findings

                                                 1
and legal conclusions accepted and adopted by the district court. Douglass v. United Services Auto.

Association, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

        The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

        ORDERED that the Report of the United States Magistrate Judge, (Dkt. #15), is

ADOPTED as the opinion of the Court. Further, it is

        ORDERED that Plaintiff’s civil rights lawsuit is DISMISSED without prejudice for

failure to obey an order. Finally, it is

        ORDERED that any motions which may be pending in this civil action are hereby

DENIED.

        SIGNED this the 21 day of February, 2019.




                                           ____________________________
                                           Thad Heartfield
                                           United States District Judge




                                                   2
